Title: [July 1786]
From: Adams, John
To: 



      London July 1. 1786.
      
      
       Last night, Coll. Smith and his Lady, took their Leave of Us, and went to their House in Wimpole Street.
       Yesterday visited Desenfans’s Collection of Pictures. A Port in Italy by Claude Lorraine, is the best Piece that remains. A Sampson sleeping in the Lap of Dalilah, while the Philistines cutt of his Locks, is said to be by Rubens, but Mr. Copely who was present doubts it.  Supposes it to be by some one of Reubens’s School. Fine Colours and the Air of one of Reubens’s Wives, is given to Dalilah.
       This Art shews Us Examples of all the various Sorts of Genius which appear in Poetry. The Epic Poet, the Trajedian, the Comedian, The Writer of Pastorals, Elegies, Epigrams, Farces, and Songs. The Pleasure, which arises from Imitation, We have in looking at a Picture of a Lanscape, a Port, a Street, a Temple, or a Portrait. But there must be Action, Passion, Sentiment and Moral to engage my Attention very much. The Story of the Prince, who lost his own Life in a bold attempt to save some of his Subjects from a flood of Water is worth all the Paintings that have been exhibited this Year.
       Copleys Fall of Chatham or Pierson, Wests Wolf, Epaminondas, Bayard &c. Trumbulls Warren and Montgomery, are interesting Subjects, and useful. But a Million Pictures of Flours, Game, Cities, Landscapes, with whatever Industry and Skill executed, would be seen with much Indifference. The Sky, the Earth, Hills and Valleys, Rivers and Oceans, Forrests and Groves, Towns and Cities, may be seen at any Time.
      
      
       
        
   
   The severing of the engagement between AA2 and Royall Tyler (see note 1 on entry of 20 June 1784 in AA’s Diary, above), and the engagement and marriage of AA2 and WSS make a long story that is told in abundant detail in the family correspondence and can only be summarized here, with a general reference to the years 1784–1786 in Series II of the present edition. For a time after the Adams ladies’ departure for Europe all went well enough with the engaged couple. AA2 commenced a correspondence with Tyler, and they exchanged miniature portraits. By the spring of 1785, however, AA2 became convinced that Tyler was not writing her, and after much silent suffering she complained to him on this score. This letter of hers, written soon after her arrival in London, has not been found, nor has his reply, which in her own opinion and that of her mother was a prevarication rather than a justification. Late in the summer of 1785, therefore, she returned him his few letters and his picture and requested him to deliver hers to her uncle, Richard Cranch (Grandmother Tyler’s Book: The Recollections of Mary Palmer Tyler ..., ed. Frederick Tupper and Helen Tyler Brown, N.Y. and London, 1925, p. 76). In imparting this news to Mrs. Cranch (in whose house in Braintree Tyler boarded), AA quoted the maxim that “a woman may forgive the man she loves an indiscretion, but never a neglect” (15–16 Aug. 1785, MWA). During the following months Mrs. Cranch wrote long and gossipy letters saying that Tyler refused to admit that he had been dismissed, was otherwise uncandid with the Cranches, continued to wear AA2’s miniature, and was in general behaving badly. When he could no longer conceal a situation that everyone in Braintree knew and discussed, Tyler declared, said Mrs. Cranch, that he would go to London and settle the little “misunderstanding” between himself and AA2, which he attributed to the prejudice and malice of her relatives at home (to AA, 10 Dec. 1785, 9 Feb. 1786, Adams Papers).


        
   
   Meanwhile in London AA2 and WSS had of course been thrown much together, and by Aug. 1785 the secretary of legation had learned enough about the young lady’s situation to conclude that, from motives of delicacy, he ought to step out of the scene for a time. He therefore requested and obtained a leave of absence to tour the Continent and was gone for several months. Returning toward the end of the year, he composed, in properly gallant and circumlocutory language, a formal request to AA for the hand of her daughter (29 Dec., Adams Papers). His suit, at least, was approved by both AA and JA, who had a very favorable opinion of his character and conduct, and in January and February AA dropped hints to JQA, her sister Cranch, and other family connections in America that AA2’s marriage to a very worthy partner might be expected before long, though AA herself wished that there might be a longer interval in view of the broken engagement. The wedding took place on 11 June, and, by special license from the Archbishop of Canterbury, at the Legation in Grosvenor Square, with only the Copley family and a few other American friends present. The Bishop of St. Asaph officiated, because, as JA explained to Richard Cranch, “Dissenting Ministers have not authority to marry” (4 July, MWA).


       
      
      

      July 6 Thursday.
      
      
       Dined at Clapham, at Mr. Smiths. Dr. Kippis, Dr. Reese, Dr. Harris, Mr. Pais, Mr. Towgood and his two Sons, Mr. Channing were the Company.
       Mr. Pais told a Story, admirably well of a Philosopher, and a Scotsman. The Wit attempted to divert himself, by asking the Scot if he knew the immense Distance to Heaven? It was so many Millions of Diameters of the Solar System, and a Cannon Ball would be so many Thousand Years in running there. I dont know the Distance nor the Time says the Scot, but I know it will not take you a Millionth part of the Time to go to Hell.—The Scottish Dialect, and Accent was admirably imitated. The Conversation was uniformly agreable. Nothing to interrupt it.
      
      
       
        
   
   The host was William Smith (1756–1835), M.P. for Sudbury, Suffolk, and a noted advocate of parliamentary reform, the repeal of religious tests, the abolition of the slave trade, and other liberal causes. The guests were mainly if not entirely dissenting clergymen and laymen. For Rev. Andrew Kippis and the encyclopedist Abraham Rees see DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.. Joseph Paice, who told the story that follows, was a patron and trustee of dissenting academies (Thomas Belsham, Memoirs of the Late Reverend Theophilus Lindsey, London, 1812, p. 291 and note).


       
      
      

      London July 8. Saturday.
      
      
       In one of my common Walks, along the Edgeware Road, there are fine Meadows, or Squares of grass Land belonging to a noted Cow keeper. These Plotts are plentifully manured. There are on the Side of the Way, several heaps of Manure, an hundred Loads perhaps in each heap. I have carefully examined them and find them composed of Straw, and dung from the Stables and Streets of London, mud, Clay, or Marl, dug out of the Ditch, along the Hedge, and Turf, Sward cutt up, with Spades, hoes, and shovels in the Road. This is laid in vast heaps to mix. With narrow hoes they cutt it down at each End, and with shovels throw it into a new heap, in order to divide it and mix it more effectually. I have attended to the Operation, as I walked, for some time. This may be good manure, but is not equal to mine, which I composed in similar heaps upon my own Farm, of Horse Dung from Bracketts stable in Boston, Marsh Mud from the sea shore and Street Dust, from the Plain at the Foot of Pens hill, in which is a Mixture of Marl.
      
      

      London July 16, 1786. Sunday.
      
      
       At Hackney, heard a Nephew of Dr. Price, who is settled at Yarmouth.
       It may be of Use to minute miscellaneous Thoughts like Selden, Swift &c.
       It is an Observation of one of the profoundest Inquirers into human Affairs, that a Revolution of Government, successfully conducted and compleated, is the strongest Proof, that can be given, by a People of their Virtue and good Sense. An Interprize of so much difficulty can never be planned and carried on without Abilities, and a People without Principle cannot have confidence enough in each other.
       Mr. Langbourne of Virginia, who dined with Us on Fryday at Col. Smiths, dined here Yesterday. This Gentleman who is rich, has taken the Whim of walking all over Europe, after having walked over most of America. His Observations are sensible and judicious. He walks forty five or fifty miles a day. He says he has seen nothing superiour to the Country from N. York to Boston. He is in Love with N. England, admires the Country and its Inhabitants. He kept Company with the King of Frances Retinue, in his late Journey to Cherbourg. He says the Virginians have learned much in Agriculture as well as in Humanity to their Slaves, in the late War.
      
      
       
        
   
   William Langborn (d. 1814), of King William co., Va., who had served as aide-de-camp to Lafayette in America and was in 1783 breveted lieutenant colonel. According to family tradition he wandered for many years on his walking tours. He had just arrived in England from France, where on 15 June Jefferson had issued him a passport. See Heitman, Register Continental ArmyFrancis B. Heitman, comp., Historical Register of Officers of the Continental Army during the War of the Revolution, new edn., Washington, 1914.; Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 5:637–638; 9:643–644; WMQWilliam and Mary Quarterly., 1st ser., 4:184 (Jan. 1896); 11:257–260 (April 1903); also entry of 21 July and note, below.


       
      
      

      London July 20. Thursday.
      
      
       “Every Act of Authority, of one Man over another for which there is not an absolute Necessity, is tyrannical.”
       “Le Pene che oltre passano la necessita di conservare il deposito della Salute pubblica, sono ingiuste di lor natura.” Beccaria.
       
       The Sovereign Power is constituted, to defend Individuals against the Tyranny of others. Crimes are acts of Tyranny of one or more on another or more. A Murderer, a Thief, a Robber, a Burglar, is a Tyrant.
       Perjury, Slander, are tyranny too, when they hurt any one.
      
      
       
        
   
   “All punishments that go beyond the requirements of public safety are by their very nature unjust” —Beccaria, Deidelitti e delle pene, ch. 2. JA is quoting from his own copy of the Italian text (new edn., Haarlem and Paris, 1780, p. 10), which he had acquired in July 1780. This passage is near the end of ch. 2. The quotation in English in the preceding paragraph of this entry is also from Beccaria, ch. 2 (near the beginning of that chapter), but is taken from JA’s copy of the English translation (An Essay on Crimes and Punishments, London, 1775, p. 7). This shows that JA used the original and the translation together, but the new Italian edition of 1780 varies markedly in its text from the version on which the earlier translation was based. Both volumes are among JA’s books in the Boston Public Library; JA presented the English translation to his son TBA in 1800.


       
      
      

      London July 21. Fryday.
      
      
       Maj. Langbourne dined with Us again. He was lamenting the difference of Character between Virginia and N. England. I offered to give him a Receipt for making a New England in Virginia. He desired it and I recommended to him Town meetings, Training Days, Town Schools, and Ministers, giving him a short Explanation of each Article. The Meeting house, and Schoolhouse and Training Field are the Scaenes where New England men were formed. Col. Trumbul, who was present agreed, that these are the Ingredients.
       In all Countries, and in all Companies for several Years, I have in Conversation and in Writing, enumerated The Towns, Militia, Schools and Churches as the four Causes of the Grouth and Defence of N. England. The Virtues and Talents of the People are there formed. Their Temperance, Patience, Fortitude, Prudence, and Justice, as well as their Sagacity, Knowledge, Judgment, Taste, Skill, Ingenuity, Dexterity, and Industry.—Can it be now ascertained whether Norton, Cotton, Wilson, Winthrop, Winslow, Saltonstall, or who, was the Author of the Plan of Town Schools, Townships, Militia Laws, Meeting houses and Ministers &c.
      
      
       
        
   
   Many years later Richard Rush, while serving as American minister in England, wrote JA that “An old Scotch woman, in North-Shields, signing herself Ann Hewison,” had sent him (Rush) “a manuscript Quarto” of extracts from the diary of William Langborn “during his travels through several parts of Europe.” No trace of Langborn’s diary has been found, but Rush copied into his letter the following passage from it:


        
         
          
           “London July 18. 1786. Saturday—Did myself the pleasure, agreeably to yesterdays invitation, of dining with Mr. Adams and his family. We had but one stranger, he remarkable for his American attachments. Our dinner was plain, neat, and good. Mrs. Adams’s accomplish­ments and agreeableness would have apologized for any thing otherwise; after dinner took an airing in the park.
           ”Thursday the 23. Dined again with Mr. Adams. Mr. Trumball, a student of Mr. Wests was there. The English custom although bad still exists; we set to our bottle; I not for wine, but for the conversation of the Minister, which was very interesting, honest and instructive. He informed us that the Portuguese Minister had by order of his Queen a pleasing piece of intelligence, which was, that her fleet in the Mediterranean had her orders to give the same protection to all American vessels as to her own. I must not forget Mr. Adams’s requisites to make citizens like those republicans of New England; they were, that we should form ourselves into townships, encourage instruction by establishing in each public schools, and thirdly to elevate as much the common people by example and advice to a principle of virtue and religion”  (Rush to JA, 2 May 1818, Adams Papers).
          
         
         
        
       
      
      

      July 24. 1786. Monday.
      
      
       Went with Mr. Bridgen, Col. Smith, Mrs. Smith, to The Hide in Essex, the Country Seat of Brand Hollis Esqr. We breakfasted at Rumford, and turned out of the Way to see the Seat of Lord Petre at Thorndon. Mr. Hollis prefers the Architecture of this House to that at Stow, because it is more conformable to Paladio, his Bible for this kind of Knowledge. There are in the back Front six noble Corinthian Pillars. There is a grand Saloon unfinished in which are many ancient Pictures, one of Sir Thomas More, his Wife and two Daughters, with a Group of other Figures. There is in another Appartment, a Picture of the Cornaro Family by Titian. This House is vast, and the Appartements are grand and the Prospects from the Windows are extensive and agreable. The furniture is rich and elegant. The Pictures of King James the 2d, of Lord Derwentwater who was beheaded in 1715, as well as many others besides that of Sir Thomas More, shew that the Family is Catholick. The Library shews this more fully as the Books are generally of that kind, but the Chapel furnishes full proof. The Library is semicircular, with Windows and Mahogany Collonades, very elegant, but contrived more as an ornamented Passage to the Chappell, than for Study. There are two Stoves, but at neither of them could a Student be comfortable in cold Weather. I might talk of Glades and Forrests, Groves and Clumps, with which this House is surrounded like all other Palaces of the kind.
       We dined at the Hide, with Mr. Brand Hollis and his Sister Miss Brand. This is a curious Place. The House is the Residence of an Antiquarian, as most of the Apartments as well as the great Hall, sufficiently shew. I will perhaps take a List of all the Antiques in this Hall. The most interesting to me is the Bust of my Friend as well as Mr. Brands Friend, the late Thomas Hollis Esq., in beautifull white Marble.
       
       This House which is a decent handsome one was the Seat of Mr. Brands Father, and the Chamber where We lodge, is hung round with the Portraits of the Family. It is at the End of the House, and from two Windows in front and two others at the End, We have a pleasant View of Lawns and Glades, Trees and Clumps and a Piece of Water, full of Fish. The Borders, by the Walks, in the Pleasure Grounds, are full of rare Shrubbs and Trees, to which Collection America has furnished her full Share. I shall here have a good Opportunity to take a List of these Trees, Shrubbs and Flours. Larches, Cypruses, Laurells are here as they are every where. Mr. Brand Hollis has, planted near the Walk from his Door to the Road, a large and beautifull Furr, in Honour of the late Dr. Jebb his Friend. A Tall Cyprus in his Pleasure Grounds he calls General Washington, and another his Aid du Camp Col. Smith.
      
      
       
        
   
   First entry in D/JA/45, an unstitched gathering of leaves identical in format with the preceding booklets and containing entries only through 29 i.e. 28 July 1786; most of the leaves are blank.


       
       
        
   
   Near Ingatestone. Brand Hollis himself used the spelling “The Hide,” but his heir and biographer, John Disney, whose Memoirs of Thomas Brand-Hollis, Esq., London, 1808, contains a number of views of the house and grounds, used the presumably more elegant form, “The Hyde.”


       
      
      

      The Hide July 25 1786 Tuesday.
      
      
       Mr. Brand Hollis and Mr. Brand, Mr. and Mrs. Smith, and Mr. and Mrs. Adams, took a ride to Chelmsford, stopped at a Booksellers, the Printer of a Newspaper in which Mr. B. Hollis had printed the late Act of Virginia in favour of equal religious Liberty. We then went to Moulsham Hall, built originally by Lord Fitzwalter, but lately owned by Sir William Mildmay, one of the Commissaries with Governor Shirley at Paris in 1754, for settling the Boundaries between the French and English in America. Lady Mildmay owns it, at present, but is not yet come down from London. Mr. B. Hollis admires the Architecture of this House, because it is according to the Principles of Palladio. The Apartments are all well proportioned in Length, Breadth and Height. There is here a Landscape of Rembrandt. The Words Halls, Parlours, Saloons and Drawing Rooms occur upon these Occasions, but to describe them would be endless. We returned by another road through the race grounds, to the Hide and after Dinner, made a Visit to the Gardiners House to see his Bees. He is Bee mad, Mr. B. Hollis says. He has a number of Glass Hives, and has a curious Invention to shut out the Drones. He has nailed thin and narrow Laths at the Mouth of the Hive, and has left Spaces between them barely wide enough for the small Bees to creep through. Here and there he has made a Notch in the lath large enough for a Drone to pass, but this Notch he has covered with a thin light clapper which turns easily upwards upon a Pivot. The Drone easily lifts up the Clapper and comes out, but as soon as he is out, the Clapper falls and excludes the Drone, who has neither Skill nor Strength to raise it on the outside. Thus shut out from the Hive the Gardiner destroys them because he says they do nothing but eat Honey. The Gardiner who is a Son of Liberty, and was always a Friend to America, was delighted with this Visit. Dame says he to his Wife, you have had the greatest honour done you to day that you ever had in your Life.—Mr. B. Hollis says he is a proud Scotchman, but a very honest Man and faithfull Servant.—After Tea Mr. B. Hollis and I took a circular Walk, round the Farm. He shew Us a kind of Medallion, on which was curiously wrought a Feast of all the Heathen Gods and Goddesses sitting round a Table. Jupiter throws down upon the Middle of it, one of his Thunder bolts, flaming at each End with Lightning, and lights his own Pipe at it, and all the others follow his Example. Venus is whiffing like a Dutchman, so is Diana and Minerva, as well as Mars, Bachus and Apollo.
       Mr. B. Hollis is a great Admirer of Marcus Aurelius. He has him in Busts, and many other Shapes. He observed to me, that all the Painters of Italy, and from them most others, have taken the Face of Marcus Aurelius, for a Model in painting Jesus Christ. He admires Julian too, and has a great veneration for Dr. Hutchinson, the Moral Writer who was his Tutor, or Instructor. He has a Number of Heads of Hutchinson, of whom he always speaks with Affection and Veneration. Ld. Shaftesbury too is another favourite of his.
       In the dining room are two Views of that Estate in Dorsetshire, which the late Mr. Hollis gave to Mr. Brand. There is only a Farm House upon it. Here are to be seen Hollis Mede and Brand Pasture. In Hollis Mede, Mr. Hollis was buried, ten feet deep, and then ploughed over, a Whim to be sure. But Singularity was his Characteristic. He was benevolent and beneficient, however, throughout.—In the Boudoir is a Dagger, made of the Sword which killed Sir Edmunbury Godfrey. An Inscription—Memento Godfrey, Protomartyr, pro Religione Protestantium.
       Mr. Hollis’s Owl, Cap of Liberty and Dagger are to be seen every where. In the Boudoir, a Silver cup with a Cover, all in the shape of an Owl, with two rubies for Eyes. This piece of Antiquity was dug up, at Canterbury, from ten feet depth. It was some monkish conceit.
      
      
       
        
   
   Doubtless a slip of the pen for “Miss.”


       
       
       
        
   
   JA probably meant to write “Commissioners.”


       
       
        
   
   Francis Hutcheson (1694–1746), professor of moral philosophy at Glasgow, where Brand Hollis had studied.


       
      
      

      July 26. Wednesday.
      
      
       Mr. B. Hollis, Miss Brand, Mrs. Adams, Mrs. Smith, and I walked to Mill Green, or Mill Hill the Seat of a Mr. Allen a Banker of London. We walked over the Pleasure Grounds and Kitchen Garden and down to Cocytus, a canal or Pond of Water surrounded with Wood in such a Manner as to make the Place gloomy enough for the Name. This is a good Spot, but Mr. Allen has, for want of Taste, spoiled it by new Pickett Fences at a great Expence. He has filled up the Ditches and dug up the Hedges and erected wooden Fences and brick Walls, a folly that I believe in these days is unique. They are very good, civil People, but have no Taste.
      
      
       
        
   
   According to AA2, who in a journal-letter to JQA, 27 July-22 Aug., adds many details about this excursion to Essex that are not found elsewhere, Allen was a retired wine merchant (Adams Papers).


       
      
      

      The Hide July 28 i.e. 27. 1786. Thursday.
      
      
       Went with Mrs. Adams to Braintree about Eighteen miles from the Hide. As our Objects were fresh Air, Exercise and the Gratification of Curiosity, I thought We ought to make a little Excursion to the Town after which the Town in New England where I was born and shall die was originally named. The Country between Chelmsford and Braintree, is pleasant and fertile, tho less magnificent in Buildings and Improvements than many other Parts of England: but it is generally tillage Land and covered with good Crops of Barley, Oats, Rye, Wheat and Buckwheat.
       Braintree is a Markett Town, and Fairs are held here at certain Seasons. I went to the Church, which stands in the Middle of a triangular Piece of Ground, and there are parallell to each Side of the Tryangle, double Rows of handsome Lime Trees, which form the Walks and Avenues to the Church. The Church is a very old Building of Flint Stones. Workmen were repairing it, and I went all over it. It is not much larger than Mr Cleverleys Church at Braintree in New England. I examined all the Monuments and Grave Stones in the Church and in the Church Yard, and found no one Name of Person or Family of any Consequence, nor did I find any Name of any of our New England Families except Wilson and Joslyn, Hawkins, Griggs and Webb. I am convinced that none of our Braintree Families came from this Village, and that the Name was given it by Mr. Cod­dington in Compliment to the Earl of Warwick, who in the Begginning and Middle of the Seventeenth Century had a Manor here, which however at his death about 1665 went out of his Family. The Parish of Bocking has now more good Houses. Braintre is at present the Residence only of very ordinary People, manufacturers only of Bays’s.
       Chelmsford was probably named in Compliment to Mr. Hooker who was once Minister of that Town in Essex, but afterwards in Holland, and after that Minister at “Newtown” (Cambridge) and after that at New Haven Hartford in New England. We returned to Dinner, and spent the Evening in examining the Curiosities of Mr. Thomas Brand Hollis’s House. His Library, his Miltonian Cabinet, his Pictures, Busts, Medals, Coins, Greek, Roman, Carthaginian and Egyptian Gods and Goddesses, are a Selection of the most rare, and valuable. It would be endless to go over the whole in Description.
       We have had, with Alderman Bridgen, an agreable Tour and an exquisite Entertainment.
       I should not omit Alderman Bridgens Nuns, and Verses. About 30 Years ago Mr. Bridgen in the Austrian Netherlands purchased a compleat Collection of the Portraits of all the orders of Nuns, in small duodecimo Prints. These he lately sent as a Present to the Hide, and Mr. Hollis has placed them in what he calls his Boudoir, a little room between his Library and Drawing Room. Mr. Bridgen carried down with him a Copy of Verses of his own Composition, to be hung up with them. The Idea is that banished from Germany by the Emperor they were taking an Asylum at the Hide, in sight of the Druid, the Portico of Athens and the verable Remains of Egyptian, Greek, Roman and Carthaginian Antiquities.
      
      
       
        
   
   MS: “Rue”—clearly an inadvertence.


       
       
        
   
   Overwritten, possibly with an initial letter, and not clear. At any rate, Joseph Cleverly, JA’s old schoolmaster, is meant; he conducted services at Christ Church, Braintree, during the Revolution while no Anglican clergyman resided there (Pattee, Old Braintree and QuincyWilliam S. Pattee, A History of Old Braintree and Quincy, with a Sketch of Randolph and Holbrook, Quincy, 1878., p.255).


       
       
        
   
   
         
          
           
            “At 2 Pappa and Mamma returnd not much pleased with the appearance of the Town they had been to visit. Mr. H. told us it was a Poor, dirty, miserable village and such they found it” (AA2 to JQA, 27 July-22 Aug., Adams Papers).
           
          
          
         
        


       
       
        
   
   Thus in MS.


       
       
        
   
   A large broadside printed text of Alderman Bridgen’s verses, “On sending some Pictures of Nuns and Fryers to Thomas Brand Hollis, Esq. at the Hyde in Essex, supposed to be Real Personages turned out of the Convents and Monasteries in Flanders by the Emperor,” without author’s name, imprint, or date, is in the Adams Papers under the assigned date of July 1786.


       
      
      

      July 29 i.e. 28. 1786. Fryday.
      
      
       Returned to Grosvenor Square to Dinner.
       
      
      
       
        
   
   The Adams party’s return to London on Friday, 28 July, is verified by a passage in AA2’s letter to JQA, 27 July-22 Aug. (Adams Papers).


        
   
   Here ensues a gap in JA’s Diary of a full year, his next (and last European) entries being the fragmentary notes of his tour with AA and AA2 to the west of England in July-Aug. 1787.


        
   
   American relations with Great Britain during this year remained in statu quo, no new issues of any magnitude arising and no standing issues being settled. During the spring and early summer of 1786 JA had reiterated to both official and private correspondents that no diplomatic progress would be made in London until the various state acts impeding payment to British creditors were repealed, for, as he observed to Samuel Adams, “When We have done Equity We may with a good Grace, demand Equity” (2 June 1786, NN; see also JA to Jay, 25 May, 16 June, letterbook copies, Adams Papers, printed in Dipl. Corr., 1783–1789[William A. Weaver, ed.,] The Diplomatic Correspondence of the United States of America, from ... 1783, to ... 1789, Washington, 1837 [actually 1855]; 3 vols., 2:659–661, 668–670). Ten months after JA had made his first recommendation on this point to Congress as urgently as he knew how to do, that body unanimously adopted a report by Foreign Secretary Jay that had long been on its table, the heart of which was “That all such acts or parts of Acts as may be now existing in any of the States repugnant to the treaty of Peace ought to be forthwith repealed” (21 March 1787; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 32:124–125); this was to be embodied in a circular letter to the states, adopted 13 April (same,Worthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols. p. 177–184).


        
   
   On 25 Jan. 1787 JA had the satisfaction of signing, at last, the treaty, or rather the “unilaterally executed grant” of protection for American shipping, which the gifts conveyed by Thomas Barclay to the Emperor of Morocco had purchased. Jefferson had signed this document in Paris on 1 Jan.; an English text is printed as an enclosure in Barclay’s letter to the Commissioners, Cadiz, 2 Oct. 1786, together with valuable editorial notes, in Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 10:418–427; see also Miller, ed., TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America, Washington, 1931–1948; 8 vols., 2:185–227.


        
   
   More important than any of the occurrences mentioned above was the Adamses’ visit during Aug.-Sept. 1786 to the Netherlands. Its importance is owing to a consequence that was unexpected and has been too often overlooked. On his return from the family excursion to Essex at the end of July, JA found Congress’ tardy ratification, dated 17 May 1786, of the commercial treaty with Prussia (see note 1 on entry of 27 March, above). Since by its Article 27 an exchange of ratifications was required within one year of the signing of the treaty, that is to say by 10 Sept. 1786, since there was no Prussian minister residing at either London or Paris, and since time was short, JA felt obliged to go himself to The Hague for that purpose. This would also enable him to pay his respects to officials and friends in the republic to which he was still the accredited United States minister and, by taking AA with him, to show her the country she had expected to but did not visit three years earlier. Leaving London on 3 Aug., JA and AA traveled by way of Harwich, Hellevoetsluis, and Rotterdam to The Hague, where they arrived on the 8th. On that very day JA signed and exchanged ratifications with the Prussian minister Thulemeier. The Adamses were now free for diversions, and AA characteristically provided in her letters a full and colorful record of Dutch modes of travel, social activities, and sightseeing during their stay of nearly a month; her letters to her daughter are in AA2, Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams, ... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841–1842; 2 vols., 2:53–64; see also AA to Mrs. Cranch, 12 Sept., MWA, printed in AA, LettersLetters of Mrs. Adams, the Wife of John Adams. With an Introductory Memoir by Her Grandson, Charles Francis Adams, 4th edn., Boston, 1848., ed. CFA, 1848, p. 300–305.


        
   
   Among other places, they visited Utrecht, where they happened to be present when the new magistrates of that city, which had undergone a constitutional reform at the hands of the Patriot party, were sworn into office. The incident had a profound effect on JA. “In no Instance, of ancient or modern History,” he wrote Jefferson, 11 Sept., “have the People ever asserted more unequivocally their own inherent and unalienable Sovereignty” (LbC, Adams Papers; Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 10:348). And in a letter to Jay he represented this event, which was a high-water mark in the efforts of the Dutch Patriots, as the first visible fructification in Europe of the principles of the American Revolu­ tion (3 Oct., LbC, Adams Papers; Dipl. Corr., 1783–1789[William A. Weaver, ed.,] The Diplomatic Correspondence of the United States of America, from ... 1783, to ... 1789, Washington, 1837 [actually 1855]; 3 vols., 2:676–677). His discussions with Dutch friends and his reflections on the significance of what was happening in their country became one of JA’s principal motives in undertaking the most ambitious literary work of his life, A Defence of the Constitutions of Government of the United States of America. The root of this treatise lay, as is well known, in JA’s objections to Turgot’s critique of the American state constitutions, embodied in Turgot’s letter to Price written in 1778 but first published in 1784 (see note on Turgot and JA under the entry of 9 April 1778, above). But its other immediate inspiration (besides the events occurring in the Dutch Republic) was the disturbing news he read in London about “the Seditious Meetings in the Massachusetts” that were to lead to Shays’ Rebellion; see JA to Richard Cranch, 15 Jan. 1787 (NN; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:432–433), and also Letter I in the Defence itself, which seriously suggested that the discontented people in Massachusetts wished to depose the governor and senate of that state “as useless and expensive branches of the constitution” because they had been reading Turgot’s letter to Price (JA, DefenceJohn Adams, A Defence of the Constitutions of Government of the United States of America, London, 1787–1788; 3 vols. [vol. 1], London, 1787, p. 4).


        
   
   Upon his return from the Netherlands JA began with almost feverish haste and concentration to read for and compose his treatise on the dangers of republican government and the means of averting them. The first volume, an octavo of 392 pages, was published before the middle of Jan. 1787. A second followed in September, and a third in 1788. He was so absorbed in the task that he abandoned his Diary altogether; and his letterbooks during the fall, winter, and spring of 1786–1787 are more meager than at any other period of his decade in Europe. AA took up part of the burden he dropped, writing with greater frequency to American correspondents and explaining that “Mr. Adams ... says his friends must not expect any letters but printed ones from him” (to Cotton Tufts, 29 April 1787, Adams Papers). (The Defence was composed in the form of letters, nominally addressed to JA’s son-in-law, WSS.) JA recognized that the Defence was a “strange” and faulty book, but it was his chief political testament, and its composition, the complex bibliography of its successive editions, and its reception and influence in Europe and America, as well as upon his own career, deserve closer study than they have yet had—indeed could have had until his papers bearing on the subject, including a mass of notes and drafts still only partially arranged, were made available. Pending such a comprehensive study, the reader may be referred to three especially pertinent chapters in Zoltán Haraszti, JA and the Prophets of ProgressZoltán Haraszti, John Adams and the Prophets of Progress, Cambridge, 1952. (chs. 3, 8, 9), and to the excellent analysis of JA’s political theory in a world context which will be found in Robert R. Palmer’s Age of the Democratic Revolution . .. : The Challenge, Princeton, 1959, p. 269 ff.


        
   
   JA was obliged to interrupt work on Volume 2, dealing with the history of Italian republics, by another and quite unexpected trip to the Netherlands in May-June 1787. He went in order to execute a contract for a third American loan in Amsterdam, essential to meeting a large interest payment for which the measures of the Board of Treasury in New York had proved inadequate. Leaving London on 25 May with John Brown Cutting as a traveling companion and temporary secretary, he arrived just in time to save American credit in the Netherlands once more. Despite the serious civil disturbances then going on (there was rioting in Amsterdam during his first two nights there that presaged the extinction of the Patriot party), the bankers had prepared a contract for a loan of a million guilders at 5 per cent interest, to be redeemed in 1798–1802; JA signed it on 1 June, and during the following days signed 2,000 obligations on behalf of the United States. By 9 June he was back in London. (See JA’s correspondence with the Willinks and Van Staphorsts, May–June 1787; J. B. Cutting to AA, 25, 28 May; JA to AA, 1, 2 June; all in Adams Papers; P. J. van Winter, Het aandeel van den Amster-damschen handel aan den opbouw van het Amerikaansche gemeenebest, The Hague, 1927–1933, 1:175–178.) JA had some qualms about this transaction, since he had acted in the financial emergency without specific authorization from Congress; see his report to Jay, 16 June, enclosing the contract (LbC, Adams Papers; Dipl. Corr., 1783–1789[William A. Weaver, ed.,] The Diplomatic Correspondence of the United States of America, from ... 1783, to ... 1789, Washington, 1837 [actually 1855]; 3 vols., 2:787–792). Congress, however, promptly ratified the contract, 11 Oct. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 33:649); an English translation of the contract, with the ratification signed by Pres. Arthur St. Clair and Secretary Thomson, is in Adams Papers.


        
   
   In March 1787 the Smiths moved from Wimpole Street to the Legation in Grosvenor Square because AA2 was expectant. On 2 April, with Dr. John Jeffries, a former Bostonian and loyalist, in attendance, JA’s first grandchild was born; it was a boy and was christened, by Dr. Price, William Steuben Smith (AA to Mrs. Cranch, 20 Jan., 25–27 Feb.; to Lucy Cranch, 26 April; all in MWA). In announcing this news to C. W. F. Dumas, 3 April, JA said he now expected to have “some Amusement” (LbC, Adams Papers).


       
      
     